                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

OSCAR BAPTISTE,

             Plaintiff,                        :    Civ. No. 18-16826 (MM)

      V.


ATTORNEY GENERAL
OF THE UNITED STATES,                          :    OPINION


             Defendant.


KEVIN MCNULTY, U.S.D.J.
                                 I.      INTRODUCTION
      The plaintiff, Oscar Baptiste, was removed from the United States to
Panama based on his conviction of an aggravated felony. From Panama, he is
continuing to litigate this action, which seeks a seeking a writ of mandamus
compelling the United States Citizenship and Immigration Service (“USd5”) to
adjudicate (i.e., grant) his N-400 application for naturalization as a U.S. citizen.
This matter has been the subject of two prior written opinions in connection
with Mr. Baptiste’s motions to stay his removal. Now before the Court is the
motion (DE 14) of the United States to dismiss the complaint or petition for
mandamus (“Pet.”, DE 1) for failure to state a claim, pursuant to Fed. R. Civ. P.
12(b)(6).
       Since the motion was filed, events have overtaken us. First, the final
order of removal has been executed, and Mr. Baptiste is litigating this case
from Panama. Second, the U.S. Court of Appeals for the Third Circuit has
denied his appeal from the ICE administrative proceedings, in terms that
dispose of many or most of the issues here.
                           II.        GOVERNING STANDARD
       Rule 12(b)(6), Fed. R. Civ. P., provides for the dismissal of a complaint if
it fails to state a claim upon which relief can be granted. The defendant, as the
moving party, bears the burden of showing that no claim has been stated.
Animal Science Products, Inc. v. China Minmetals Corp., 654 F.3d 462, 469 n. 9
(3d Cir. 2011). For the purposes of a motion to dismiss, the facts alleged in the
complaint are accepted as true and all reasonable inferences are drawn in favor
of the plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const.
Corp. of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).
      Federal Rule of Procedure 8(a) does not require that a complaint contain
detailed factual allegations. Nevertheless, “a plaintiffs obligation to provide the
‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. u. Twombly, 550 U.S. 544, 555 (2007). Thus, the
complaint’s factual allegations must be sufficient to raise a plaintiffs right to
relief above a speculative level, so that a claim is “plausible on its face.” Id. at
570; see also West Run Student Housing Assocs., LLC u. Huntington Nat. Bank,
712 F.3d 165, 169 (3d Cir. 2013). That facial-plausibility standard is met
“when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
While “[tihe plausibility standard is not akin to a ‘probability requirement’.
it asks for more than a sheer possibility.” Iqbal, 556 U.S. at 678.
      The Petition attaches documents, primarily pleadings and decisions
referred to in the body of the Petition itself. A court considering a Rule 12(b)(6)
motion is confined to the allegations of the complaint, with narrow exceptions:
      “Although phrased in relatively strict terms, we have declined to
      interpret this rule narrowly. In deciding motions under Rule 12(b)(6),
      courts may consider “documentjs] integral to or explicitly relied
      upon in the complaint,” In re Burlington Coat Factory Sec. Litig., 114
      F.3d 1410, 1426 (3d Cir. 1997) (emphasis in original), or any
      “undisputedly authentic document that a defendant attaches as an
      exhibit to a motion to dismiss if the plaintiffs claims are based on
      the document,” PBGC v. White ConsoL Indus., 998 F.2d 1192, 1196
      (3d Cir. 1993).”


                                          I
In re Asbestos Products Liability Litigation (No. VI), 822 F.3d 125, 134 n.7 (3d
Cir. 2016);see also Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)
(“However, an exception to the general rule is that a ‘document integral to or
explicitly relied upon in the complaint’ may be considered ‘without converting
the motion to dismiss into one for summary judgment.’”) (quoting In re
Burlington Coat Factorg, 114 F.3d at 1426); Pension Ben. Guar. Corp.    ii.   White
Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).
      Attached to both sides’ papers, in addition, are copies of judicial
decisions:
      [O]n a motion to dismiss, we may take judicial notice of another
      court’s opinion—not for the truth of the facts recited therein, but for
      the existence of the opinion, which is not subject to reasonable
      dispute over its authenticity. See Kramer v. TIme Warner Inc., 937
      F.2d 767, 774 (2d Cir. 1991); United States v. Wood, 925 P.2d 1580,
      1582 (7th Cir. 1991); see also Funk v. Commissioner, 163 F.2d 796,
      800—01 (3d Cir. 1947) (whether a court may judicially notice other
      proceedings depends on what the court is asked to notice and on the
      circumstances of the instant case).

S. Cross Overseas Agencies, Inc. v. WahKwong Shipping Grp. Ltd., 181 F.3d 410,
426-27 (3d Cir. 1999). See generally Fed. R. Evid. 201.
      I therefore will take into consideration those extrinsic documents, not for
their truth, but to establish the content of prior relevant decisions and the
basis on which they were made.
                         III.   PROCEDURAL HISTORY
      The Petition, unlike the usual civil complaint, takes the form of a
comprehensive statement of facts and memorandum of law, and it attaches
exhibits documenting the procedural history of the immigration case and a
related state domestic violence proceeding.
      A. Proceedings before the immigration authorities and in this Court
      The petitioner, a native and citizen of Panama, was declared a lawful
permanent resident in 2003. On July 27, 2007, he submitted an N-400
application for naturalization. On May 24, 2008, he was arrested on a domestic


                                         3
violence charge, and an order of protection was entered. (See DE 1-5 at pp. 4—
11) On July 31, 2008, USCIS denied the N-400 application. (DE 8-3; DE 1-5 at
pp. 13—15)
      The USCIS decision denying the 2007 N-400 application is attached to
the Petition. (DE 1-5 p.13) The basis for denial was doubt about Mr. Baptiste’s
“good moral character,” seeS C.F,R.   § 316.10(a)(1), as a result of the order of
protection that was then currently in effect on a pending domestic violence
charge. Mr. Baptiste argues that the matter was not nearly as serious as it may
have appeared; for example, the order did not ban him from the marital home.
Moreover, the USCIS decision states that the court had “placed” him in a
Family Violence counseling program, whereas in reality Baptiste had
voluntarily enrolled. Nevertheless, it cannot be disputed that, as stated in the
USCIS decision, the order of protection was entered on June 25, 2008 and was
currently in effect. The order itself, and documentation of the court’s denial of
Mr. Baptiste’s 2015 application to retroactively “correct” it, are attached to the
Petition. (DE 1-5 at pp. 4—11)
      The 2008 USCIS decision denying naturalization states that “[yjou are
unable to establish your good moral character until all court actions are fully
disposed of.” (DE 1-5 at pp. 14—15) From the exhibits attached to the Petition,
it is incontestable that the protective order was in effect and the State court
proceedings had not yet been disposed of when USCIS rendered its decision on
July 31, 2008. The notice of dismissal of the domestic violence charges on the
state docket is dated over five months later, January 8, 2009. (DE 1-5 p.4) Mr.
Baptiste also alleges that he received misleading procedural advice from the
immigration officials, and that they violated deadlines for processing
applications.
      Mr. Baptiste did not, however, appeal the 2008 denial of his 2007 N-400
naturalization application. Instead, when the domestic violence matter
concluded on Januan’ 8, 2019, he waited over three years and then reapplied.
      On March 14, 2011, Mr. Baptiste filed a new N-400 application. (See DE
1-5 at pp. 23—26.) Four months later, on July 28, 2011, he was arrested on

                                         4
federal felony drug charges. On March 15, 2013, he was convicted in the U.S.
District Court for the District of South Carolina of importing 500 grams or
more of cocaine in violation of 21 U.S.C.    § 952 & 960(b)(2)(B)(ii), and
sentenced to 108 months’ imprisonment. Upon his release from prison, he was
placed in ICE custody.
      Removal proceedings were instituted, based upon Mr. Baptiste’s
conviction of an aggravated felony, the federal drug offense. (See DE 8-1) On
January 23, 2018, Mr. Baptiste moved to terminate the removal proceedings,
claiming that the denial of his 2007 N-400 application for naturalization was
erroneous. (See DE 1 at 1—10). Mr. Baptiste acknowledges that this was “the
sole issue” he raised in opposition to removal. (DE 1-1 at p. 2)
      On June 8, 2018, the motion to terminate was denied, and an order of
removal to Panama was entered. (DE 1-5 at pp. 37—3g; see also DE 8-6 at p. 3.)
On November 2, 2018, the BIA denied Mr. Baptiste’s appeal, rendering the
order of removal final. (See DE 8-6 at p. 3; DE 1-1 at p. 2.)
      Mr. Baptiste sought review of the order of removal in the U.S. Court of
Appeals for the Third Circuit (Docket No. 18-3618). The Third Circuit issued a
temporan’ stay, but on January 17, 2019, it vacated that stay, holding as
follows:
      The temporary administrative stay of removal entered on November
      29, 2018, is vacated, and the foregoing motion to stay removal is
      denied. Petitioner has not shown a likelihood of success on the
      merits of his petition for review.     Nken v. Holder, 556 U.S. 418,
      434 (2009). In particular, it appears that the Board of Immigration
      Appeals did not err in holding that it lacked jurisdiction to review
      the denial of Petitioner’s application for naturalization. See Zegrean
      v. Att’v Gen., 602 F.3d 273, 275 (3d Cir. 2010).

(DE 8-5)
      Disappointed in the Court of Appeals, on February 1, 2019, Mr. Baptiste
filed a motion in this Court seeking a stay of removal.
      On February 14, 2019, USCIS issued a decision denying Mr. Baptiste’s
second, 2011 N-400 application on the basis that he was statutorily ineligible


                                         5
for naturalization on the twin bases that he was subject to a final order of
removal and had been convicted of an aggravated felony. (DE 8-6) USCIS also
denied Plaintiffs N-336 application to reopen or reconsider his 2007 N-400
naturalization application as untimely. Id.
         On March 8, 2019, I denied Mr. Baptiste’s motion for a stay, finding that
I lacked jurisdiction to stay an order of removal under the REAL ID Act. See 8
U.S.C.   §   1252(g) (“[N]o court shall have jurisdiction to hear any cause or claim
by or on behalf of any alien arising from the decision or action by the Attorney
General to commence proceedings, adjudicate cases, or execute removal orders
against any alien under this chapter.”) (DE 11)’
         On March 25, 2019, the United States filed the motion to dismiss the
Petition that is now before the Court. (DE 14)
         Two days later, the final order of removal, no longer stayed, was
executed. On March 27, 2019, Mr. Baptiste states, he was removed from the
United States to Panama. (DE 21 at 1—2) As a result, he was impeded in
responding to the motion to dismiss, and so I granted his two motions for an
extension of time. (DE 22, 25)
         On July 24, 2019, Mr. Baptiste filed his response to the motion to
dismiss. (DE 26) The government has not filed a reply.
         B. Decisions of the Court of Appeals
         Backtracking in the chronology only slightly, I review the course of Mr.
Baptiste’s appeal from the denial of relief by the Immigration Judge and the
BIA.
         On May 23, 2019, the United States Court of Appeals for the Third
Circuit filed a non-precedential decision affirming certain of the decisions by
which the immigration court denied him the relief he sought, while finding it
lacked jurisdiction over others. (Baptiste v. Attorney General, Docket No. 18-
3618, 776 F. App5c 94 (3d Cir. 2019)).


1     Later, on March 26, 2019, I denied Mr. Baptiste’s motion for reconsideration of
my ruling denying a stay. (DE 15)

                                            6
      In the Court of Appeals, Mr. Baptiste argued, as he does here, that the
USCIS had improperly denied his 2007 N-400 naturalization application,
because it misapprehended the nature of his domestic violence charges. He
also argued that unreasonable delay, particularly as to the 2011 reapplication,
violated his due process rights and prevented him from demonstrating good
moral character. 776 F. Appx at 96—97.
      The Court of Appeals first noted that it lacked jurisdiction to review a
final order of removal against an alien who, like Mr. Baptiste, is removed based
on the commission of an aggravated felony. RI. at 97 (citing 8 U.S.C.           §
1252(a)(2)(C)). Nevertheless, the court held, it retained jurisdiction “to review
colorable constitutional claims and question of law presented in petitions for
review of final removal orders.” Id. It therefore reviewed [1] the correctness of
the decision of the IJ and BIA that they lacked jurisdiction to consider
Baptiste’s challenge to the denial of his naturalization application(s). It also
asserted jurisdiction [2] “to review Baptiste’s assertion that his due process
rights have been violated.” Id.
         As to issue [1], the Court of Appeals affirmed. To challenge the propriety
of USCIS’s 2008 denial of his naturalization application, the Court held,
“Baptiste should have timely sought review before an immigration officer. See 8
U.S.C.    §    1447(a); 8 C.F.R.   §   336.2. Thereafter, an appropriate District Court
could have reviewed the immigration officer’s decision. SeeS U.S.C.             §   142 1(c).”

Id. at 97. Those events, as I have confirmed from the record, did not occur.
              As to issue [2], the delay in processing, the Court of Appeals likewise
found no basis for relief. An administrative decision is to be rendered within
120 days after the initial examination. SeeS C.F.R.           §   335.3(a). Once the
decision has been made (or if 120 days have passed without a decision), the
applicant may go directly to the United States District Court for a hearing. Id.
at 97—98 (citing 8 U.S.C.      §   1447(c). As the Court noted, Mr. Baptiste
         did not use this process while he was still potentially eligible for
         naturalization. Instead, he waited over seven years after filing his
         2011 naturalization application to request a hearing before the


                                                  7
       District Court. In the meantime, his 2013 aggravated felony
       conviction rendered him ineligible for naturalization. See 8 U.s.c.
       § 1 lOlrn(8), 1427(a)(3). Under these circumstances, Baptiste is
       estopped from asserting that the delay in adjudicating his
       naturalization application violated his due process rights.

Id. at 98.
       Finally, the Court of Appeals, citing Duran-Pichardo v. Attorney General,
695 F.3d 282, 286-87 & n.7 (3d Cir. 2012), found that in any event, Mr.
Baptiste would not be entitled to retroactive or nunc pro tune relief.
       Mr. Baptiste petitioned for panel rehearing and rehearing en banc. His
petition raised precisely the grounds he has raised in his petition to this Court.
In particular, he alleged that the denial of due process in his immigration
proceedings entitled him to an award of United States citizenship, citing, inter
                                       (9th   Cir. 2014).
alia, Brown v. Holder, 763 F.3d 1141
       Rehearing was denied, and the Court of Appeals’ mandate issued
on July 19, 2019.


                                 IV.   ANALYSIS
       A. Standards for Mandamus/APA Appeal
       Mr. Baptiste seeks a writ of mandamus compelling action by the Attorney
General, an extraordinary remedy that will issue only on a showing of a clear
and indisputable entitlement:
      Mandamus is a drastic remedy that is granted only in
      extraordinary cases. In re Diet Drugs Prods. Liab. Litig., 418 F.3d
      372, 378 (3d Cir. 2005). Generally, mandamus is a “means ‘to
      confine an inferior court to a lawful exercise of its prescribed
      jurisdiction or to compel it to exercise its authority when it *126 is
      its duty to do so.’” United States v. Christian, 660 F.2d 892, 893
       (3d Cir. 1981) (quoting Roche v. Evaporated Milk Ass’n, 319 U.S.
      21, 26, 63 5. Ct. 938, 87 L.Ed. 1185 (1943) ). To demonstrate that
      mandamus is appropriate, a petitioner must establish that he has
      “no other adequate means” to obtain the relief requested, and that
      he has a “clear and indisputable” right to issuance of the writ.
      Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).


                                         S
In re Mujaddid, 762 F. App’x 124, 125—26, 2019 WL 360052, at *1 (3d Cir. Jan.
29, 2019).
      As I remarked in connection with the stay application, any mandamus
petition faces an uphill climb. But even setting aside that daunting standard,
Mr. Baptiste’s claim to naturalization nunc pro tunc is very far from a clear and
indisputable one; indeed, it may ultimately be doomed because he was
convicted of an aggravated drug felony and subjected to a final order of
removal.
       Mr. Baptiste also states that he is challenging the agency’s final decision
under the Administrative Procedures Act (“APA”), 5 U.S.C.        § 555(b), 706(1). He
asserts that the processing of the application was unduly delayed, in violation
of regulations, and that bad advice from immigration officials caused him to
sacrifice his procedural rights. Citing Judulang u. Holder, 565 U.S. 42, 53
(2011), he asserts that agency action must be reversed if it is “arbitrary and
capricious.”
      B. Ineligibility for Naturalization Because of Aggravated Felony
       Mr. Baptiste does not dispute that he is guilty of an aggravated felony,
i.e., the importation of cocaine, as a result of his 2013 federal conviction in the
U.S. District Court for the District of South Carolina. Conviction of an
aggravated felony after 1990 bars an applicant from demonstrating the good
moral character required for naturalization. See 8 C.F.R.       § 316.10(b)(1)(ii) (“An
applicant shall be found to lack good moral character, if the applicant has been
    (ii) Convicted of an aggravated felony as defined in section 101(a) (43) of the
Act on or after November 29, 1990.”). See also 8 U.S.C.       § 1 101(a)(43)(B) (illicit
trafficking in controlled substance is aggravated felony).
      The February 14, 2019 USCIS decision denying his 2011 N-400
reapplication for naturalization so held, and correctly so. (DE 86).2 On appeal,

2      This is related to, but distinct from, another bar to relief that applied when Mr.
Baptiste’s removal proceedings were pending. Essentially, the law embodies a policy
that removal proceedings have priority over naturalization disputes, and the latter will
not be permitted to derail the former. See 8 U.S.C. § 1429 (“[N]o person shall be
naturalized against whom there is outstanding a final finding of deportabiity pursuant

                                            9
the Third Circuit has now affirmed the reasoning of the USCIS. See 776 F.
App’x at 98 (“In the meantime, his 2013 aggravated felony conviction rendered
him ineligible for naturalization.”).
      C. Denial of 2007 N-400 Application
      Mr. Baptiste seeks, however, to undermine the basis for the denial of his
naturalization petition. He contends that in 2008, the USCIS erroneously
denied his first, 2007 N-400 naturalization application. The argument,
although it is not put so baldly, seems to be this: If the 2007 application had
been properly granted, Mr. Baptiste could have gone on to import cocaine in
the more secure status of a naturalized citizen.3 He found himself removable,
however, because he was convicted of importing cocaine without having first
been naturalized. So he seeks, in effect, a declaration of naturalization nunc pro
tunc, as of 2007.
      Most broadly, this claim must be denied based on the reasoning of the
Third Circuit. On appeal from the rulings of USCIS, the Court of Appeals held
that the IJ and BIA lacked jurisdiction to reconsider the legality of the
naturalization proceedings, but nevertheless retained jurisdiction to consider a
due process challenge. In the course of doing so, however, the Third Circuit
reasoned as follows that to challenge the propriety of USCIS’s 2008 denial of


to a warrant of arrest issued under the provisions of this chapter or any other Act; and
no application for naturalization shall be considered by the Attorney General if there is
pending against the applicant a removal proceeding pursuant to a warrant of arrest
issued under the provisions of this chapter or any other Act       ). See also Duran
Pichardo v. Attorney Gen. of U.S., 695 F.3d 282, 287—88 (3d Cir. 2012); Zegrean v. Att’y
Gen. of U.S., 602 F.3d 273, 274—5 (3d Cir. 2010) (“Removal proceedings quite simply
have priority over naturalization applications.... [ljt would be ‘odd if the Attorney
General and district courts were barred from considering naturalization applications
while removal proceedings are pending, yet the BIA and IJs—who have no jurisdiction
over such applications in any case—were not.”’) (quoting Pethello ii. Napolitano, 579
F.3d 135, 142 (2d Cfr. 2009)).
       “In other words, but not for the USCIS’s mishandling of Plaintiff’s naturalization
process and the concomitant unconstitutional acts of other immigration officials in
preventing Plaintiff from acquiring US citizenship, Plaintiff would have naturalized as
a United States citizen in 2008 and there would be no issue as to whether his March
 15, 2013 drug conviction preclude him from obtaining naturalization.” (P1. Brf. p. H
(DE 26)).

                                            I0
his naturalization application, “Baptiste should have timely sought review
before an immigration officer. See 8 U.S.C.    § 1447(a); 8 C.F.R. § 336.2.
Thereafter, an appropriate District Court could have reviewed the immigration
officer’s decision. See 8 U.S.C.   § 142 1(c).” 776 F. App’x at 97. That did not
occur, and there was no denial of due process.
      The motion to dismiss approaches the issue from a slightly different
angle: Because Baptiste did not timely seek review, as the Third Circuit stated,
his challenge is now barred by the six-year statute of limitations. The time limit
applicable to an APA appeal of an administrative decision is the general statute
of limitations for a civil action against a federal agency, 28 U.S.C.   § 240 1(a):
      District courts in other circuits have also applied § 240 1(a) in
      immigration cases. See Perez a Napolitano, No. 10—348
      (RBK/KMW), 2011 WL 149889 at 3 n. 1 (D.N.J. Jan.18, 2011);
      Martinez—Rodriguez v. U.S Dept of Homeland Sec., No. 06 C
      10220(MHD), 2009 WL 3241533, at *5, *7 (S.D.N.Y. Oct.5, 2009)
      (applying § 240 1(a) to petition for naturalization). Petitioner’s case
      is clearly an action against an agency of the United States
      requesting relief from that agency, so § 240 1(a) applies to his
      petition.
                                                                            *4
Tzirides v. U.S. Dep’t of Homeland Sec., No. 11 C 6572, 2013 WL 1286675, at
(N.D. Ill. Mar. 27, 2013).
      That limitations period is six years, running from the date “the right of
action first accrues.” 28 U.S.C.   § 240a(a). Here, the relevant accrual event is
the agency’s final action in 2008 denying the naturalization petition. See
Phillips z.’. Lynch, No. CV 15-1514, 2016 WL 3248307, at *7 (E.D.N.Y. June 9,
2016), affd, 674 F. Appx 106 (2d Cir. 2017), as amended (Feb. 1, 2017)
(discussing final agency action as triggering statute of limitations, citing Dalton
i-c Specter, 511 U.S. 462, 470, 114 5. Ct. 1719, 1725 (1994)). There can be no
discovery-rule issue here as to accrual. Whatever may have happened in the
course of the 2007 application, Mr. Baptiste was surely aware of his injury
when it was denied in 2008. And indeed, he surely knew of the denial when he
reapplied in 2011, a date that is also outside the six-year limitations period.
      The 2007 N-400 application was denied on July 31, 2008. This action
was filed some ten years later, on November 28, 2018. The merits aside, that is
well beyond the APA statute of limitations. This Petition, then, would in the
alternative be properly dismissed as untimely.
      D.   The 2011 N-400 Reapplication
      As noted above, whatever the disputes over the 2008 denial may have
been, Mr. Baptiste had another opportunity. After his domestic violence matter
was concluded, and an ensuing three-year delay, he reapplied for
naturalization. Again, he argues that but for the USCIS’s delay in processing,
he would have had his citizenship in advance of his commission of a drug
felony. But again, he failed to come to District Court to challenge that result
until 2018. In the meantime, as the Court of Appeals held, his 2013 conviction
disentitled him to naturalization. 776 F. App’x at 98 (quoting Duran-Pichardo,
695 F.3d at 286—87 & n.7 (relying on estoppel to hold that a petitioner who
“failed to invoke the very statutory and regulatory scheme that Congress
enacted to address this type of delay,” could not thereafter “assert that he was
deprived of due process of law.”)). While Duran-Pichardo is not in precisely the
same procedural i5osture as the present case, I, too, find its estoppel principles
applicable—and the Third Circuit has already directly applied them to Mr.
Baptiste’s case.
      For the reasons stated above, I am not persuaded by Mr. Baptiste’s
arguments, and in any event—whether via estoppel or the statute of
limitations—he is not entitled to assert them now to attack a decade-old denial
of naturalization. Although I do not need to reach the issue, I am also dubious
that Mr. Baptiste would be entitled to the remedy of nunc pro tune restoration
to pre-felon status in connection with naturalization.




                                         12
                               CONCLUSION
     For the foregoing reasons, the motion of the United States (DE 14) to
dismiss the Petition is GRANTED.



                                                KEVIN MCNULTY
                                                United States District




                                      13
